Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
This office action is in response to the Amendment filed on 4/29/2022.  Claims 1-3, 7-10, 14-17, 21-29 are allowed.
Terminal Disclaimer
2.	The terminal disclaimer filed on 4/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9420026 and US Patent 10063611 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of receiving a query from second equipment different from the first equipment regarding inclusion, by the first equipment, in a group of equipment in a stream splitting session to distribute communication of a data stream, based on a response from the first equipment to the query, obtaining a group code and a group size from the second equipment, the group code to identify the group of equipment, and the group size specifying a number of equipment included in the group of equipment; initiating transmission of a request comprising the group code and the group size to a distribution system to establish a data connection to join the stream splitting session, wherein the distribution system is different from the first equipment and the second equipment; and facilitating aggregation of a first portion of the data stream received, via the data connection, from the distribution system, with a second portion of the data stream at the second equipment, by forwarding the first portion to the second equipment, wherein the operations further comprise initiating a transmission of the response to the query, wherein the first equipment further comprises: a first transceiver to facilitate establishment of a communication link with the second equipment in response to the query, wherein the group code and the group size are to be received from the second equipment via the communication link, and wherein the first portion of the data stream is to be forwarded to the second equipment via the communication link, and a second transceiver to access third equipment associated with a second network different from a first network via which the communication link is enabled, wherein the request is to be transmitted to the distribution system via the second network, and wherein the first portion of the data stream is to be received from the distribution system via the first network. It is the combination of all limitations that renders this claim allowable.  Claims 2-3, 7-10, 14-17, 21-29 are allowed based on similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/Primary Examiner, Art Unit 2458